            Case 1:20-cv-03410-RDB Document 1 Filed 11/23/20 Page 1 of 16



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                               BALTIMORE DIVISION

ANTHONY C. GUNTER,                       :
1030 Dumbarton Road                      :
Glen Burnie, MD 21060                    :
                                         :
       Plaintiff,                        : Civil Action No.:
                                         : (Jury Trial Demanded)
v.                                       :
                                         :
ALUTIIQ ADVANCED SECURITY                :
SOLUTIONS, LLC,                          :
3909 Arctic Boulevard                    :
Suite 400                                :
Anchorage, AK 99503                      :
                                         :
Serve: CSC-Lawyers Incorporating Service :
       Company                           :
       Suite 820                         :
       Baltimore, MD 21202               :
                                         :
       Defendant.                        :
____________________________________:

                                         COMPLAINT

       COMES NOW, Anthony C. Gunter, (“Mr. Gunter” or “Plaintiff”), by and through his

undersigned counsel, and hereby brings this Complaint against Alutiiq Advanced Security

Solutions., Inc. (“Defendant”) by averring and asserting as follows:

                                      INTRODUCTION

       1.       This is an action brought pursuant to Maryland’s anti-discrimination statute, MD.

CODE ANN., STATE GOV’T § 20-606 (“Title 20”), the Age Discrimination in Employment Act of

1967, 29 U.S.C. § 633a, et seq., as amended (“ADEA”), and Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. § 2000e et seq., (“Title VII”) for age and gender discrimination and

retaliation in the terms, conditions and discharge of employment.

                                                 1
            Case 1:20-cv-03410-RDB Document 1 Filed 11/23/20 Page 2 of 16



       2.       These claims, supporting facts and damages set forth in this action are referred to

individually or, at times, collectively as the “Lawsuit.”

                                             THE PARTIES

       3.       Mr. Gunter is a 52-year-old adult male resident of the State of Maryland who at

all times relevant to this Lawsuit was an “employee” of Defendant within the meaning of Title

20, Title VII and the ADEA.

       4.       Alutiiq Advanced Security Solutions., Inc. (“Alutiiq” or “Defendant”) is a foreign

corporation registered to do business in the State of Maryland with a listed principal place of

business at 3909 Arctic Boulevard, Suite 400, Anchorage, Alaska 99503.

       5.       Alutiiq is a large federal contractor that provides a wide array of law enforcement

and other services on behalf of the federal government and its agencies in installations

throughout the country. In particular, Alutiiq has a federal contract whereby it provides law

enforcement services for multiple United States Coast Guard facilities, including one located at

2401 Hawkins Point Road, Baltimore, Maryland 21226 – which is known as the United States

Coast Guard Yard (“USCG Yard”).

       6.       At all times relevant to this Complaint, Alutiiq was an “employer” within the

meaning of Title 20, the ADEA, and Title VII. All actors and individuals identified in this

Lawsuit were employees of Alutiiq acting within the scope and course of their employment and

authority.

                                 JURISDICTION AND VENUE

       7.       Jurisdiction in this matter arises under 42 U.S.C. § 2000e-5(f)(3), 28 U.S.C. §

1331 with a federal question involving the ADEA and Title VII. In addition, the Title 20

Maryland statutory claims set forth herein are so intertwined and related to the federal question

                                                  2
            Case 1:20-cv-03410-RDB Document 1 Filed 11/23/20 Page 3 of 16



to form a part of the same case and controversy, thus vesting this Court with supplemental

jurisdiction over these claims pursuant to 28 U.S.C. § 1367(a).

       8.       Venue is proper in the United States District Court for the District of Maryland,

Baltimore Division, under 42 U.S.C § 2000e-5(f)(3) and 28 U.S.C. § 1391(b).

                            ADMINISTRATIVE UNDERTAKINGS

       9.       On or about August 27, 2019, Mr. Gunter filed a formal charge of discrimination

with the Baltimore Field Office of the Equal Employment Opportunity Commissions (“EEOC”)

alleging recurring discrimination and retaliation based on his age and gender. The charge was

dually filed with the Maryland Commission on Civil Rights (“MCCR”).

       10.      On August 24, 2020, the EEOC issued a Dismissal and Notice of Rights

(“NRTS”) notifying Mr. Gunter that he had 90 days upon receipt of the NRTS to file a lawsuit

against Defendant in federal court.

       11.      The EEOC’s envelope enclosing the NRTS was date stamped August 27, 2020

and Mr. Gunter received the NRTS on September 2, 2020.

       12.      The present Lawsuit is brought within the 90-day period following Mr. Gunter’s

receipt of the NRTS, and is initiated within two years of certain acts, events and omissions

giving rise to these claims as required by Title 20.

       13.      All conditions precedent necessary to file the claims contained in this Lawsuit

have been satisfied.

                                              FACTS

                              Background of Alutiiq and Mr. Gunter




                                                  3
          Case 1:20-cv-03410-RDB Document 1 Filed 11/23/20 Page 4 of 16



       14.     In or around April of 2017, Alutiiq was awarded a large consolidated multi-

facility security federal contract to provide armed and unarmed security and associated services

with USCG facilities throughout the country.

       15.     At the time of the contract award Mr. Gunter was employed by Alutiiq in the

position of Access Control Officer at the USCG Yard in Baltimore.

       16.     The USCG Yard has been the United States Coast Guard’s sole shipbuilding and

major repair facility for over a century.

       17.     Mr. Gunter’s security position involved working with the USCG Police in

maintaining access control; ensuring proper identification and verification of all entrants to the

USCG Yard; vehicle inspections, patrols, and oversight of safety and security protocols for

vessels and vehicles utilizing the USCG’s waterways, among other duties.

       18.     Mr. Gunter was qualified for his security position at the USCG Yard. He was

familiar with military protocols and is a decorated veteran and former active military member of

the United States Army who received an honorable discharge.

       19.     In addition to his service in the military, Mr. Gunter had decades of experience in

law enforcement, security, and protecting military and government assets. He spent years

working as an armed guard protecting the Army’s Asymmetric Warfare Group in Ft. Meade,

Maryland. He guarded the Social Security Administration headquarters building. He also was

an officer for the Anne Arundel County Police and Sheriff Department, among other jobs and

assignments.

       20.     He was one of Alutiiq’s most experienced Access Control Officers.

       21.     Mr. Gunter was also the oldest Access Control Officer employed by Alutiiq at the

USCG Yard.

                                                 4
          Case 1:20-cv-03410-RDB Document 1 Filed 11/23/20 Page 5 of 16



                         Physical Readiness Testing; Disparate Treatment

       22.     At the time of his hiring, Mr. Gunter’s immediate supervisor was Alisha Smith

(“Ms. Smith”)(female; under 40 years of age). Mr. Gunter’s second-tier supervisor was Norman

Watts (“Mr. Watts”), the District Manager and moving force who largely oversaw, controlled

and managed operations at the USCG Yard for Alutiiq.

       23.     While working under Ms. Smith’s supervision, Mr. Gunter was forced to take and

complete numerous physical readiness tests. These tests included, but were not limited to, a 1.5

mile timed run and numerous sets of sit-ups and push-ups.

       24.     The physical readiness test was not applied uniformly to all Access Control

Officers. Females and younger officers were not required to take and pass this test. The clear

import being that females were not expected to meet certain physical thresholds and that younger

male officers must be fit enough that they did not need such a test.

       25.     On at least four occasions during his employment, Mr. Gunter was forced to take

and complete this physical readiness test, whereas females and younger male officers were not

subjected to this testing and rigors.

       26.     Mr. Watts – as District Manager – made it a point to oversee Mr. Gunter’s

physical readiness testing, even though a District Manager does not normally administer such

testing. Mr. Watts’ actions in this regard indicated to Mr. Gunter that he was viewed as too old

to perform in his officer position and, therefore, needed constant physical testing due to his age.

Subsequent statements confirmed Mr. Watts’ age-based animus.

                                        Other Disparate Treatment




                                                   5
         Case 1:20-cv-03410-RDB Document 1 Filed 11/23/20 Page 6 of 16



       27.     In addition to physical readiness testing, Mr. Gunter was repeatedly subjected to

other forms of disparate treatment in a manner that was not done to similarly situated to female

or younger Access Control Officers.

       28.     On at least one occasion Mr. Gunter was forced to work a different shift when an

officer was removed, yet no female officer was asked to do so. When Mr. Gunter complained to

his supervisor that no female officer was required to change shifts, he was told “do it or be

terminated.”

       29.     In December of 2018, Mr. Gunter became ill and, following Alutiiq’s policies and

call-in procedures, he notified his Site Supervisor that he was sick and unable to work.

       30.     The next day Mr. Gunter was written up and placed on two days of administrative

suspension without pay. Mr. Gunter was placed on leave despite the fact that he had done

nothing wrong and had followed Alutiiq’s policies for utilizing sick pay.

       31.     Similarly situated female and younger male officers utilized sick leave, but were

not disciplined or suspended for taking sick leave or calling in sick.

       32.     On numerous occasions throughout his employment, Mr. Gunter was consistently

denied permission to use the bathroom or take short bathroom breaks during duty. When Mr.

Gunter complained to his site supervisor, Ms. Smith, she tersely informed him that the company

was not required to give him a bathroom break. Yet, female officers were allowed to take breaks

to use the restroom and get coffee.

       33.     Mr. Gunter eventually began bringing a cup to his post each day in which to

urinate, otherwise he would not been able to control his bladder during his entire shift.

       34.     Similarly situated female and younger male officers were routinely allowed to use

the bathroom facilities.

                                                 6
         Case 1:20-cv-03410-RDB Document 1 Filed 11/23/20 Page 7 of 16



                                    New First Line Supervisor

       35.     In January of 2019, Lieutenant Zachary Caster (“Lt. Caster”) became Site

Supervisor for Alutiiq at the USCG Yard and Mr. Gunter’s new direct supervisor.

       36.     Unfortunately, the poor treatment he had suffered continued under Lt. Caster.

                                   Non-Selection: Lead Officer

       37.     In or around January of 2019, Alutiiq posted an opening for a position of lead

officer at the USCG Yard. An email announcing the position was forwarded to all security

officers, including Mr. Gunter.

       38.     The Lead Officer position was a highly visible and significant opportunity in

terms of pay, classification, responsibilities and career advancement.

       39.     Mr. Gunter applied for the position and was the most qualified and experienced

candidate due to his decades of law enforcement background, training and service in the military.

       40.     Despite being the most qualified candidate for the position, Mr. Gunter was not

chosen for the position. Instead, a very young male applicant approximately half his age named

Tical Montgomery (“Mr. Montgomery”)(male, 26 years of age) with very little experience,

background and qualifications in security was chosen for the position.

                         “You Should be Glad Your Old Ass Has a Job”

       41.     In the immediate aftermath of the selection decision, Mr. Gunter complained to

his Site Supervisor, Lt. Caster, that he should have been selected for the position and that he had

concerns that Alutiiq selected a younger, unqualified candidate for the Lead Officer position.

       42.     In response, Lt. Caster was immediately dismissive of his complaint and curtly

stated “you should be glad your old ass has a job.”




                                                 7
          Case 1:20-cv-03410-RDB Document 1 Filed 11/23/20 Page 8 of 16



       43.     Disturbed by what he had been told, Mr. Gunter contacted his union

representative about the selection decision and Lt. Caster’s comments. The union representative

confirmed that management felt that he was too old for the job.

       44.     Notwithstanding the discrimination he encountered, Mr. Gunter worked hard to

build a strong work rapport with his Site Supervisor, Lt. Caster in hopes that he would not

continue to be discriminated against.

       45.     Mr. Gunter had multiple conversations with Lt. Caster about career advancement.

On at least one occasion in June of 2019, Lt. Caster confirmed that Mr. Gunter had the most

seniority, and promised that when the next Lead Officer position became available, he would

recommend him.

                            New Posting: Lead Officer -July 22, 2019

       46.     On July 22, 2019, Lt. Caster posted, via email, to all security officers an opening

for the position of Lead Officer at the Baltimore Facility.

       47.     Once again, this Lead Officer position was a highly visible and significant

opportunity in terms of pay, classification, responsibilities and career advancement.

       48.     Mr. Gunter was surprised that Lt. Caster was soliciting interest with all officers

since he was the most experienced officer at the site, and Lt. Caster had previously expressed

that if another opportunity came up, Mr. Gunter should get the position.

       49.     Frustrated by the open posting, Mr. Gunter sent an email response directly to Lt.

Caster on July 29, 2019 stating “really ok i’m [sic] already senior officer by time on site but it’s

whatever.”




                                                  8
         Case 1:20-cv-03410-RDB Document 1 Filed 11/23/20 Page 9 of 16



       50.     About 15 minutes later, Mr. Gunter followed up with Lt. Caster and exchanged a

series of text messages addressing why Lt. Caster had not already recommended him for the

position in light of Lt. Caster’s previous assurances that he would get the job.

       51.     Despite being the most qualified candidate for the position, Mr. Gunter was not

chosen for the position. Instead, a very young male applicant approximately half his age named

Cory McClure (“Mr. McClure”)(male, 25 years of age) with almost no background in security or

law enforcement was chosen for the position.

                       Mr. Gunter’s EEOC Charge; Retaliatory Termination

       52.     Due to the ongoing discrimination, Mr. Gunter filed a charge of discrimination

with the Baltimore Field Office of the EEOC, on or about August 27, 2019.

       53.     Mr. Gunter informed Mr. Caster that he had filed an EEOC charge because of the

non-selection and the ongoing discrimination he had been subjected to at Alutiiq.

       54.     Mr. Gunter’s previous internal complaints and his filing of an EEOC charge were

protected activity in that he was attempting to oppose the practices, and treatment that he in good

faith believed to be discriminatory and illegal.

       55.     Less than two weeks later, on September 10, 2019, Mr. Gunter received a text

message from Lt. Caster informing him that he was terminated. Lt. Caster did not inform Mr.

Gunter why he was being terminated.

       56.     Prior to his discharge, Mr. Gunter’s work performance was excellent and had

been for many years.

       57.     The discrimination, disparate treatment and acts of reprisal by the Alutiiq’s

employees and agents caused Mr. Gunter to sustain and continue to sustain, economic harm,

emotional pain, mental anguish, humiliation and embarrassment.

                                                   9
         Case 1:20-cv-03410-RDB Document 1 Filed 11/23/20 Page 10 of 16



                                        COUNT ONE
                                   RETALIATION- ADEA
    (Retaliation in the Terms and Conditions of Employment and Discharge of Employment)

       58.     Mr. Gunter incorporates by reference all allegations and paragraphs contained in

the Complaint as if more fully set forth herein.

       59.     At all times relevant to this Lawsuit, Mr. Gunter was an “employee” and the

Alutiiq was an “employer” within the meaning of the ADEA.

       60.     During the times specified in the Lawsuit and this Complaint, Mr. Gunter

repeatedly engaged in protected activity by opposing, complaining and raising the illegal and

discriminatory practices by complaining internally and filing his EEO complaint.

       61.     The ADEA makes it unlawful for an employer to retaliate against an employee for

opposing the employer’s discriminatory practices or participating in any investigation or

proceeding.

       62.     Defendant violated Mr. Gunter’ right to equal employment opportunity by

treating him more harshly, disciplining him, failing to promote him and discharging him, all of

which caused Mr. Gunter economic damages and ongoing emotional and psychological harm in

violation of the anti-retaliation provisions of the ADEA.

       63.     The actions and conduct described in the Lawsuit and this Complaint were

willful, entitling Mr. Gunter to liquidated monetary damages for each offense.

       WHEREFORE, Mr. Gunter demands judgment against Defendant and seeks the

following relief:

               A.      Economic damages;

               B.      Liquidated damages;

               C.      Prevailing party attorneys’ fees, expenses, and costs;

                                                   10
         Case 1:20-cv-03410-RDB Document 1 Filed 11/23/20 Page 11 of 16



               D.      Pre and Post-Judgment interest; and

               E.      Other relief as the nature of his causes permit.

                                        COUNT TWO
                                DISCRIMINATION - ADEA
    (Discrimination in the Terms, Conditions of Employment and Discharge of Employment)

       64.     Mr. Gunter incorporates by reference all allegations and paragraphs contained in

the Complaint as if more fully set forth herein.

       65.     At all times relevant to this Complaint, Mr. Gunter was an “employee” and

Defendant was an “employer” within the meaning of the ADEA.

       66.     As described in this Lawsuit, the discriminatory treatment Mr. Gunter was

subjected to in the terms, conditions, benefits and discharge of his employment due to his age

were in violation of the ADEA.

       67.     As set forth in the Lawsuit, Defendant engaged in unlawful employment practices

against Mr. Gunter on the basis of his age by subjecting him to disparate treatment, harsh

treatment, disciplining him, failing to promote him and discharging him in violation of the

ADEA.

       68.     The actions and conduct described in the Lawsuit were willful, entitling Mr.

Gunter to liquidated monetary damages for each offense.

       WHEREFORE, Mr. Gunter demands judgment against Defendant and seeks the

following relief:

               A.      Economic damages;

               B.      Liquidated damages;

               C.      Prevailing party attorneys’ fees, expenses, and costs;

               D.      Pre and Post-Judgment interest; and

                                                   11
         Case 1:20-cv-03410-RDB Document 1 Filed 11/23/20 Page 12 of 16



               E.      Other relief as the nature of his causes permit.

                                      COUNT THREE
                                RETALIATION- TITLE VII
    (Retaliation in Terms and Conditions of Employment and the Discharge of Employment)

       69.     Mr. Gunter incorporates by reference all allegations and paragraphs contained in

the Complaint as if more fully set forth herein.

       70.     At all times relevant to this Lawsuit, Mr. Gunter was an “employee” and the

Alutiiq was an “employer” within the meaning of Title VII.

       71.     During the times specified in the Lawsuit, Mr. Gunter engaged in protected

activity by opposing, complaining and raising the illegal and discriminatory practices through

internal complaints and filing the EEOC complaint.

       72.     Title VII makes it unlawful for an employer to retaliate against an employee for

opposing the employer’s discriminatory practices or participating in any investigation or

proceeding.

       73.     Defendant violated Mr. Gunter’ right to equal employment opportunity by

disciplining him, treating him more harshly, failing to promote him and discharging him, which

caused Mr. Gunter economic damages and ongoing emotional and psychological harm in

violation of the anti-retaliation provisions of Title VII.

       WHEREFORE, Mr. Gunter demands judgment against Defendant and seeks the

following relief:

               A.      Economic damages;

               B.      Compensatory damages;

               C.      Prevailing party attorneys’ fees, expenses, and costs;

               D.      Pre and Post-Judgment interest; and

                                                   12
         Case 1:20-cv-03410-RDB Document 1 Filed 11/23/20 Page 13 of 16



               E.         Other relief as the nature of his causes permit.

                                      COUNT FOUR
                              DISCRIMINATION- TITLE VII
  (Discrimination in the Terms and Conditions of Employment and Discharge of Employment)

       74.     Mr. Gunter incorporates by reference all allegations and paragraphs contained in

the Complaint as if more fully set forth herein.

       75.     At all times relevant to this Lawsuit, Mr. Gunter was an “employee” and the

Defendant was an “employer” within the meaning of Title VII.

       76.     The conduct as alleged throughout this Lawsuit constitutes discrimination on the

basis of Ms. Gunter’s gender (male) and/or gender plus age in violation of Title VII.

       77.     Defendant violated Mr. Gunter’ right to equal employment opportunity by

disciplining him, failing to promote him, treating him more harshly and discharging him, which

caused Mr. Gunter economic damages and ongoing emotional and psychological harm in

violation of Title VII.

       WHEREFORE, Ms. Gunter demands judgment against Defendant and seeks the

following relief:

               A.         Economic damages;

               B.         Compensatory damages;

               C.         Prevailing party attorneys’ fees, expenses, and costs;

               D.         Pre and Post-Judgment interest; and

               E.         Other relief as the nature of his causes permit.

                                      COUNT FIVE
                          RETALIATION IN VIOLATION OF TITLE 20

       78.     Mr. Gunter incorporates by reference all allegations and paragraphs contained in

the Complaint as if more fully set forth herein.
                                                    13
         Case 1:20-cv-03410-RDB Document 1 Filed 11/23/20 Page 14 of 16



       79.     At all times relevant to this Lawsuit, Mr. Gunter was an “employee” and

Defendant was an “employer” within the meaning of the Maryland State Government Article, §

20-602, et seq. (“Title 20”).

       80.     During all times specified in the Lawsuit, Mr. Gunter engaged in protected

activity by opposing, complaining and raising the illegal and discriminatory practices internally

and by filing an EEOC charge.

       81.     Title 20 makes it unlawful for an employer to retaliate against an employee for

opposing the employer’s discriminatory practices or participating in any investigation or

proceeding.

       82.     Defendant violated Mr. Gunter’ right to equal employment opportunity by

disciplining him, failing to promote him, treating him more harshly and discharging him, which

caused Mr. Gunter economic damages and ongoing emotional and psychological harm in

violation of the anti-retaliation provisions of Title 20.

       83.     As a result of the retaliatory conduct, Mr. Gunter has suffered and in the future

will continue to suffer economic harm and emotional pain, mental anguish and distress,

justifying an award of compensatory damages.

       84.     Through the actions of its employees and agents, Defendant acted intentionally,

maliciously, oppressively, and with willful, callous, wanton and reckless disregard for Mr.

Gunter’s rights or with deliberate indifference to the protected rights of Mr. Gunter, entitling him

to monetary damages for each offense.

       WHEREFORE, Mr. Gunter demands judgment against Defendant and seeks the

following relief:

               A.      Back pay and Compensatory damages in excess of 75,000.

                                                  14
         Case 1:20-cv-03410-RDB Document 1 Filed 11/23/20 Page 15 of 16



               B.      Punitive damages;

               C.      Prevailing party attorneys’ fees, expenses, and costs;

               D.      Pre and Post-Judgment interest; and .

               E.      Other relief as the nature of his causes permit.

                                  COUNT SIX
                     DISCRIMINATION IN VIOLATION OF TITLE 20

       85.     Mr. Gunter incorporates by reference all allegations and paragraphs contained in

the Complaint as if more fully set forth herein.

       86.     At all times relevant to this Lawsuit, Mr. Gunter was an “employee” and

Defendant was an “employer” within the meaning of the Maryland State Government Article, §

20-602, et seq. (“Title 20”).

       87.     As described in this Lawsuit, the discriminatory treatment of Mr. Gunter in the

terms, conditions, benefits and discharge of his employment because of his age, gender and/or

age plus gender are in violation of Title 20.

       88.     As a result of the discriminatory conduct, Mr. Gunter has suffered and in the

future will continue to suffer economic harm and emotional pain, mental anguish and distress,

justifying an award of compensatory damages.

       89.     Through the actions of its employees and agents, Defendant acted intentionally,

maliciously, oppressively, and with willful, callous, wanton and reckless disregard for Mr.

Gunter’s rights or with deliberate indifference to the protected rights of Mr. Gunter, entitling him

to monetary damages for each offense.

       WHEREFORE, Mr. Gunter demands judgment against Defendant and seeks the

following relief:

               A.      Back pay and Compensatory damages in excess of 75,000.
                                                   15
       Case 1:20-cv-03410-RDB Document 1 Filed 11/23/20 Page 16 of 16



             B.      Punitive damages;

             C.      Prevailing party attorneys’ fees, expenses, and costs;

             D.      Pre and Post-Judgment interest; and

             E.      Other relief as the nature of his causes permit.

                             DEMAND FOR TRIAL BY JURY

      Mr. Gunter demands a trial by jury in this action on all causes in this Lawsuit.

                                                    Respectfully Submitted,

                                                    ______/s/___________
                                                    Ruth Ann Azeredo (No. 16175)
                                                    1997 Annapolis Exchange Parkway
                                                    Suite 300
                                                    Annapolis, MD 21401
                                                    (410) 558-1915
                                                    (410) 558-1917 Fax
                                                    ruthazeredo@comcast.net
                                                    Counsel for Plaintiff

                                                    -and-

                                                    Timothy W. Romberger
                                                    Fed. Bar No. 014408
                                                    1025 Connecticut Avenue, N.W.
                                                    Suite 1000
                                                    Washington, D.C. 20046
                                                    (202) 248-5053
                                                    (703) 582-6494 Cell
                                                    timromberger1@comcast.net
                                                    Counsel for Plaintiff

Date: November 23, 2020




                                               16
